Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 to 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10:
On the line 3 the Claim reads “a handle assembly vibrationally decoupled via an anti-vibration unit”. The Claim is unclear because it does not indicate what the handle assembly is decoupled from. For prosecution the examiner will consider that it is decoupled from the “percussion mechanism assembly”. 

Regarding Claim 21:
The Claim reads “the anti-vibration unit is free of a coil spring threaded mandrel”. This limitation is unclear since that “coil spring threaded mandrel” is not defined in the specification or claims. Note that the limitation is mentioned on the specification but no structure is given to such component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11 and 20 to 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 2015/0202762).
Regarding Claim 10:
Robert discloses an electric hand-held power tool comprising: a percussion mechanism assembly vibrating along a vibration axis (Figure 1, Hammer mechanism 10); and a handle assembly vibrationally decoupled via an anti-vibration unit, wherein the anti-vibration unit has a coil spring oriented along the vibration axis (Figure 8, coil spring 242), the coil spring having a plurality of turns, the coil spring being in the form of a cylindrically progressive compression spring having a first stiffness region and a second stiffness region with different levels of stiffness (Paragraph 57, spring 242 may have a progressive spring rate such that it becomes harder to compress in a nonlinear manner, in general the defining characteristic of a “progressive spring” is having regions with different levels of stiffness).

Regarding Claim 11:
Robert discloses that the cylindrically progressive compression spring is configured in a progressive manner on one side, wherein the second stiffness region with a higher stiffness sequentially follows the first stiffness region with a lower stiffness (As already mentioned for Claim 1, in general the defining characteristic of a “progressive spring” is having regions with different levels of stiffness, so one regions 

Regarding Claim 20:
Robert discloses that the compression spring has a constant outside diameter (Figure 8, spring 240 has a constant diameter).

Regarding Claim 21:
Robert discloses that the anti-vibration unit is free of a coil spring threaded mandrel (No coil spring threaded mandrel is disclosed).

Regarding Claim 22:
Robert discloses that the handheld tool is a hammer drill (Paragraph 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2015/0202762) in view of Menzel (US 2004/0119216) or in the alternative of blogs.solidworks.com/tech/2014/07/when-an-off-the-shelf-spring-just-wont-do-part-2.html (dated July 3, 2014, will be called Solidworks).
Regarding Claim 12:
As discussed above for claim 10, Roberts discloses the invention as claimed.
Roberts does not specifically disclose that the cylindrically progressive compression spring is configured in a progressive manner on both sides, and has a third stiffness region.
Both Menzel and Solidworks disclose examples of typical cylindrically progressive compression spring with three stiffness regions. Menzel describes a progressive compression spring with a higher stiffness in both ends capable of dampening axial and lateral loads and Solidworks sample of a typical progressive compression spring with a higher stiffness in the center as shown in the attached figure. Note that the use of such variable pitch on springs is commonly used to avoid tangling and for prevention of “spring surge” on springs subjected to high frequency alternative loads.
[AltContent: textbox (First Figure from Solidworks showing 2 ends regions of low stiffness and a center of high stiffness)][AltContent: arrow]
    PNG
    media_image1.png
    268
    436
    media_image1.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Roberts the teachings of Menzel and Solidworks and construct the compression spring with three stiffness regions as mentioned for obtaining besides the progressive compression also the capacity of dampening axial and lateral loads or for preventing spring surge on the handle and both configurations are typical of progressive compression springs.

Claims 13 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2015/0202762) in view of blogs.solidworks.com/tech/2014/07/when-an-off-the-shelf-spring-just-wont-do-part-2.html (dated July 3, 2014, will be called Solidworks).
As discussed above for claim 10, the modified invention of Roberts discloses the invention as claimed.
The modified invention of Roberts in view of Menzel does not disclose that the second stiffness region with a higher stiffness sequentially follows the first stiffness region with a lower stiffness and wherein the third stiffness region has a same stiffness as the first stiffness region, but Solidworks actually teaches making a progressive compression spring of such configuration as a typical example 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Roberts the teachings of Solidworks and configure the progressive compression spring as described, with a center region of a higher stiffness and two identical end regions of lower stiffness and shorter than the center region, since that seems to be a typical configuration for such a spring. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2015/0202762) in view of Meixner (US 2013/0192861).
Regarding Claim 23:
As discussed above for claim 10, Roberts discloses the invention as claimed.
Roberts does not specifically disclose the handheld tool being a chipping hammer.
Meixner teaches a chipping hammer that also includes a handle assembly vibrationally decoupled via an anti-vibration unit, wherein the anti-vibration unit has a coil spring oriented along the vibration axis.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Robert the teachings of Meixner and use on the same anti-vibration unit of Roberts on a chipping hammer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731